 In the Matter of GLOBE STEAMSHIP COMPANY;BETHLEHEM TRANS-PORTATION CORPORATION; THE REISS STEAMSHIP COMPANY; THECOLUMBIA TRANSPORTATION COMPANY; THE KINSMAN TRANSITCOMPANY; THE CLEVELAND CLIFFS IRON COMPANY, MARINE DEPT.;THE PIONEER STEAMSHIP COMPANY; THE WILSON TRANSIT COM-PANY; THE INTERLAKE STEAMSHIP CO. PITTSBURGH STEAMSHIPCOMPANY; GREAT LAKES STEAMSHIP COMPANY, INC.; TRITONSTEAMSHIP COMPANY, THE BUCKEYE STEAMSHIP COMPANY; M. A.HANNA COMPANY; WYANDOTTE TRANSPORTATION COMPANY; REDARRow STEAMSHIP COMPANY; ROCKPORT STEAMSHIP COMPANY, EM-PLOYERSandGREATLAKESENGINEERSBROTHERHOOD, INC.,PETITIONERCases Nos. 8-RC-386 through 8-RC-400,8-RC-408, and 8-RC-4f09.-Decided July 29,1949DECISIONANDORDERUpon separate petitions duly filed,' a consolidated 2 hearing washeld in these cases at Cleveland, Ohio, on March 14 through March 22,1949, before Harry L. Browne, hearing officer.The hearing officerreferred to the Board a petition in the nature of a motion made byWyandotte Transportation Company, and separate motions madeby all other Employers, to dismiss the respective petitions on thegroundthat the proposed units consist of individuals who are notemployees within the meaning of the Act.For the reasons herein-after stated, the motions are granted.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case the Board finds :1.Each Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.1Amended petitions were filed in Cases Nos. 8-RC-388 and 8-RC-392.2Wyandotte Transportation Company appeared specially and moved to dismiss thepetition in Case No. 8-RC-400 on the ground, in substance,that the petition was im-properly Sled in the Board'sEighth Region.In view of our disposition of this caseit is unnecessary to pass upon this motion.85 N. L. R. B., No. 79.475 476DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Petitioner is an organization claiming to represent individ-uals within the units alleged to be appropriate.3.The alleged questions concerning representation :The Employers are engaged in the business of transporting bulkfreight by vessels on the Great Lakes.Each Employer operates afleet of vessels ranging in carrying capacity from approximately 7,000to 18,000 tons.The Petitioner seeks 17 separate units composed in eachinstance, of all assistant engineers aboard all vessels owned and/oroperated by the respective Employers.The Employers contend thatassistant engineers are supervisors within the meaning of the Act,3and that therefore the proposed units are inappropriate4The Peti-tioner disputes the Employer's contentions, asserting that assistantengineers have no supervisory powers, and are merely highly trainedand skilled mechanics.The vessels operated by the Employers are steam propelled.Per-sonnel on each vessel are assigned either to the deck department, tothe galley, or to the engine department.The engine departmentoperates and maintains, among other things, the ship's boilers andpropelling machinery.Because of the way in which a Great Lakesvessel is constructed, the engine department is situated, for the mostpart, in the stern of the ship, and constitutes, in effect, a separatesegment of the vessel.The chief engineer heads the department. Sub-ject to the over-all authority of the ship's master, and except withrespect to matters directly affecting navigation, speed, and direction,which must necessarily be controlled from the bridge, the chief engi-neer has complete control over the operations and the personnel withinhis department.In addition to the chief engineer, whom the Petitioner concedes tobe a supervisor, the complement of the engine department consists ofthree assistant engineers, three oilers, either three or six firemen, andthree coal passers.The assistant engineers serve either as a first,second, or third assistant.Like the chief engineer, they are licensedby the United States Coast Guard, and, under the law, are officers ofthe vessel on which they serve.To receive a license as third assistantengineer, the lowest'grade of assistant, an applicant must have worked.3 Section 2 (11) of the act provides :"The term `supervisor' means any individual having authority, in the interest ofthe employer, to hire, tgansfer, suspend, lay off, recall, promote, discharge,assign,reward, or discipline other employees, or responsibly to direct them, or to adjusttheir grievances, or effectively to recommend such action, if in connection with theforegoing the exercise of such authority is not of a merely routine or clerical nature,but requires the use of independent judgment."°Section 2 (3) of the Act provides in pertinent part :-"The term `employee' . . . shall not include . . any individual employed as asupervisor. . . . GLOBE STEAMSHIP COMPANY ET AL.477in the engine department for at least 30 months as an unlicensed crewmember, and -m-ust also pass a written examination.Additionalperiods of service and the satisfaction of additional examinations arerequired to qualify as a second or first assistant engineer.Assistantengineers, unlike the unlicensed members of the engine departmentwho are paid an hourly rate, are paid a monthly salary .5They alsoenjoy privileges, such as sleeping and eating accommodations aboardship, which are not enjoyed by the unnlicensed personnel.During therecent war, all assistant engineers were commissioned in the UnitedStates Coast Guard.Each assistant engineer is charged with definite responsibility forthe operation and maintenance of specific machinery and equipmentwithin the jurisdiction of the engine department.Thus, the firstassistant engineer is responsible for the main engine, the second assist-ant for the boilers, and the third assistant for the deck machinery.This division of responsibility exists for the duration of each shippingseason.Its manifestation, however, is most pronounced during the"fit-out" and "lay-up" periods of each season, when the ships areeither made ready for sailing or are placed in condition to withstandthe winter, nonsailing, months.During these periods, no watchesare stood, and the assistant engineers, under the direction of the chiefengineer and with the help of the unlicensed personnel, performmanual work on the machinery and equipment for which they are'respectively responsible.During the sailing season, the chief engineer does not stand regularwatches.Each assistant engineer, however, regularly stands two4-hour watches each day in the main engine room. On each suchwatch, either three or four of the -unlicensed crew members of theengine department are also present, the unlicensed personnel beingpermanently assigned to stand watch with either the first, second, orthird assistant.The assistant engineers are in charge of these watches,with responsibility for keeping the ship's power plant and propellingmachinery in operation and good repair.Thus, under their direc-tion, the oilers normally oil the machinery and watch the meters inthe engine room, and the firemen and coal passers fire the boilers andcheck the gauges in the boiler room.Not infrequently, the assistantAssistant engineers presently receive the following monthly pay :Class Aand B shipsFirst assistant------------$602.67Class C shipsFirst assistant -----------$560.27Secondassistant----------481.07Second assistant ----------451.73Thirdassistant-----------402.13Third assistant-----------378.93OWhen accommodations are available, first assistant engineers are permitted to havetheir families accompany them on trips on the lakes. 478DECISIONS OF NATIONALLABOR RELATIONS BOARDengineers are themselves called upon to perform a considerable amountof mechanical labor.In the absence or incapacity of the chief engineer, the first assistantbecomes the acting head of the engine department. Similarly, if thefirst assistant is also absent or incapacitated, the second assistantassumes that function; and, under corresponding circumstances, theposition devolves upon the third assistant.The Board has previously considered the status of assistant engi-neers on Great Lakes vessels. In theNicholsoncase,' decided beforethe amendment of the Act, and when the status of an "employee" wasnot denied to individuals with supervisory powers, the Board notedthe admitted supervisory functions of engineers who stand watches,found that they disciplined and recommended for discharge employeesserving under them, and established such engineers in a separate unit.In theBethlehemcase," also decided before the amendment of the Act,and in which all except two of the Employers herein were parties,the Board found appropriate a series of units composed of both chiefand assistant engineers. .In the latter case, the Board citing theWyandottecase; considered and rejected a contention that no unitcould be found appropriate for engineers because they were super-visors and managerial employees.10The Board's treatment of engi-neers on Great Lakes vessels as supervisors is in accord with its treat-ment of engineers throughout the maritime industry.11The impact of theNicholsonandBethlehemcases upon the instantproceeding is accentuated by evidence showing that the duties of assist-ant engineers and the manner of operating the Employers' vessels havenot changed materially for many years.12 The decisions in those casesare, therefore, relevant to a determination of this case.However, with-7Matter of Nicholson Transit Company,65 N. L. R. B. 418, decided in 1946.8Matter of Bethlehem Transportation Corporation,65 N. L.R. B. 605, also decided in7.946.'Matter of Wyandotte Transportation Company,62 N. L. R. B. 1518, decided in 1945.In theWyandottecase, the Board found appropriate a unit of mates, and there reaffirmedan earlier determination that deck officers were entitled to the benefits of the WagnerAct despite their supervisory authority and managerial responsibility.11The Petitioner herein was also a party in theBethlehemcase.In a brief filed with theBoard in that case, the Petitioner took the position that "the chief engineer and his11assistant are merely supervisory in capacity . . . .11 See, for example,Matter of New Orleans Coal& BissoTowboat Company,71 N. L. R. B.1441 (harbor towboats) ;Matter of Standard Oil Company of California,67 N. L. R. B.506 (oceangoing tankers) ;Matter of Central Barge Company,64 N. L. it. B. 1059 (rivertowboats);Matter of Lake Tankers Corporation,64 N. L. it. B. 281 (river boats) ;Matterof International Mercantile Marine Company,1 N. L. It. B. 384 (oceangoing freighter andpassenger ships);Matter of Delaware-New Jersey Ferry Company,1 N. L. it. B. 85 (ferry-boats).lzOne witness for the Petitioner stated that the duties of the unlicensed engine depart-ment personnel and of the assistant engineers have been unchanged since 1927.Anotherof the Petitioner's witnesses testified that there had been no changes since 1945. GLOBE STEAMSHIPCOMPANY ETAL.479out regard to such considerations, we perceive that the supervisorystatus of assistant engineers at the present time is independentlydemonstrated by evidence adduced at the hearing in this case whichfully describes the functions, duties, and powers of the assistants.This evidence discloses that considerable responsibility is delegatedto the assistant engineers by virtue of their accountability for specificitems of machinery, and through their position as the heads of theengine department watches.Their. responsibilities,moreover, areaccompanied by a commensurate degree of control over unlicensedpersonnel.Thus, the record shows that assistant engineers can makeeffective recommendations to the chief engineer with respect to thehire, discharge, disciplining, and promotion of the unlicensed enginedepartment personnel, and the settlement of their grievances.13 In-deed, the record indicates that the power to discharge personnel andthe power to settle grievances are sometimes exercised by them di-rectly without the intervention of the chief engineer.''A power to command, moreover, stands forth as the most funda-mental and most frequently used of the supervisory powers possessed.by the assistant engineers.Such a power is in fact inherent in theirstatus as licensed ship's officers.Itmanifests itself conspicuouslyduring their twice-daily watches as a power responsibly to directthe work of the unlicensed personnel,-for without their commandpower, there would be no controlling head during these Watches, sinceonly in the unusual case does the chief engineer .take over.'-'The in-"The Petitioner's witnesses generally denied that assistant engineers possess super-visory powers.However, on cross-examination, four of the Petitioner's five witnesseseach conceded that the recommendations of assistants with respect to hire, discharge, or achange affecting the status of unlicensed personnel, are followed by chief engineers.Wit-nesses called on behalf of the Employers also testified that assistants have the power tomake effective recommendations.The motivation underlying this policy was explained by the Employers' witness, Rector,an assistant fleet engineer, who testified that a chief would support his assistants, whomRector called "lieutenants," on the "basis of a good operation," and in order not to affecttheir authority over the unlicensed personnel.The Petitioner's witness, Kraemer, a chiefengineer, stated that lie generally depends on the judgment of an assistant making arecommendation, and testified "I back np my Assistant Engineers."14For example, reports pertaining to the ships of The Cleveland Cliffs Iron Company,a party hereto, show that during 1948 first assistant engineers discharged 18 membersof the ships' unlicensed personnel, second assistants discharged 4 members, and thirdassistants discharged 2 members.15Federal statutory law has a direct bearing upon the status of assistant engineerson Great Lakes vessels : Assistant engineers in charge of watches must be licensedby the United States Coast Guard, and are "officers" (46 U. S. C. A. Secs. 221, 222, and224).A licensed officer, before entering upon his duties, must take oath that he willfaithfully and honestly perform all the duties required of him by law (46 U. S. C. A. Sec.231).For negligence, unskillfulness, willful violation of law, or refusal to performofficial duties while employed on a vessel, an officer's license may be suspended or revoked(46 U. S. C. A. Sees. 229 and 240).The impact of the foregoing provisions upon the manner in which assistant engineersdischarge their duties, and thereby necessarily direct unlicensed personnel, is attestedto by the testimony of the Employers' witness, Nolan, assistant fleet engineer of GreatLakes Steamship Company, Inc., and by the testimony of the Petitioner's witness, Bruck, 480DECISIONSOF NATIONALLABOR RELATIONS BOARDlierent command function of the assistants is further emphasized inthe practice whereby each succeeds to the position of head of the en-gine department when the officer next highest in rank is absent orincapacitated.The record shows that the exercise by the assistant engineers of thesupervisory powers described above requires that they use independ-ent judgment in evaluating the performance and capabilities of theunlicensed personnel, and in coping with the varied situations arisingin the engine department-many of which are directly related to thesafety of their vessels and fellow crew members. The fact that assist-ant engineers may frequently be called upon to perform considerablemanual labor is not incompatible with their possession of supervisorypowers 16The determination that assistant engineers possess supervisorypowers is supported by a comparison of the status of the assistants withthat of mates aboard Great Lakes vessels, whom the Board in therecentWilson Transitcase,17 found to be supervisors. In addition tothe engineers, the other licensed officers aboard each of the Employers'ships are the master and three mates.,,The record shows that matesare officers of the deck department, receiving substantially the samepay as the assistant engineers, and enjoying similar privileges andaccommodations.Like assistant engineers, mates were commissionedin the United States Coast Guard during the recent war. Aboard ship,they perform manual labor, and are in charge of watches with approxi-mately the same number of unlicensed crew members under their di-rection as stand watch with assistant engineers. In the performanceof their duties, mates transfer, relieve from duty, and responsiblydirect the work of unlicensed personnel, and also effectively recommendtheir discharge and promotion.-Upon such a state of facts, it appears,therefore, that assistant engineers in the engine department are thesupervisory counterparts of mates in the deck department.a first assistant engineer.Nolan testified that an assistant engineer who knowinglyretainedan incompetent or negligent man on his watch would,ifdisaster resulted, besubject tohaving his license suspended or revoked.Bruck testifiedthathe would compelan oiler tocarryout his instructions with respectto theoperations of the boilers of hisship because,in the eventof neglectof duty on the part of theoiler and resulting damageto the boilers,the assistant would be held liable.1s SeeMatter of The Wilson Transit Company,ofat.,80 N. L. R. B.1476;Matter of TheMurrayCompany,77 N. L. R. B. 481 ;Matter of Steelweld Equipment Company, Inc.,76 N. L.R. B. 831.1'Matter of TheWilson Transit Company,et al.,80 N. L.R. B. 1476,decided in Decem.ber 1948.ISA steward,who is not a licensed officer,is in charge ofthe ship's galley.Stewardson Great Lakesvessels have previously been held to be supervisors.Matter of Kins-man Transit Company,75 N. L.R. B. 150;Matterof M. A.Hanna Company,75 N. L. R. B.185 ;Matter ofWilsonTransit Company,75 N.. L.R. B. 181.19 SeeMatter ofTheWilsonTransit Company,et al.,80 N. L. R.B. 1476. GLOBE STEAMSHIPCOMPANY ET AL.481For the foregoing reasons, and upon the entire record, we find thatassistant engineers are supervisors as defined in the Act.We con-clude, therefore,that no question affecting commerce exists concerningthe representation of employees of the Employers,within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act. Accord-ingly, we shall dismiss the petitions.ORDERIT IS HEREBY ORDERED that the petitions herein be, and they herebyare, dismissed.MEMBER HOUSTON took no part in the consideration of the aboveDecision and Order.